255 F.2d 246
Melvin A. DODGE, Appellant,v.Vassar A. ANDERSON et al., Appellees.
No. 17082.
United States Court of Appeals Fifth Circuit.
May 21, 1958.

John J. McKeithen, Columbia, La., McKeithen, Mouser & McKinley, Columbia, La., for plaintiff-appellant.
Thos. W. Davenport, George M. Snellings, Lamkin, Snellings & Breard, Theus, Grisham, Davis & Leigh, Monroe, La., for defendants-appellees.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
In the operation of their plantation in Tensas Parish, Louisiana, the appellees used mechanized equipment.  The appellant was a mechanic employed by Coit Chevrolet Company of St. Joseph, Louisiana.  Needing adjustment of the diesel engine of a grader and bulldozer, the appellees requested appellant's employer to send a man to do the work.  The appellant was sent.  While working on the equipment the appellant was injured.  He sued the appellees claiming his injuries were caused by the negligence of an employee of the appellees and asking for damages exceeding $100,000.  The district court, by implication, held that the repair of their farm equipment was a part of and incidental to the trade, business or occupation of the appellees and that appellant's sole remedy was under the Louisiana Compensation Act, and a summary judgment for the appellees was granted and from it an appeal was taken.  The precedents are cited in Leslie v. Cities Service Refining Corporation, 5 Cir., 252 F.2d 902, decided March 4, 1958, and need not be here repeated.  They sustain the judgment.  It is


2
Affirmed.